eFleets Corporation

7660 Pebble Drive

Fort Worth, Texas 76118

 

 

April 4, 2014

 

Zeus Corp

 

Gentlemen:

 

Reference is made to the Secured Convertible Promissory Note (“Note”) of Good
Energy Conservation, Inc.(the “Company”) dated April 1, 2012 in the original
amount of $750,000 which has been issued to Zeus Corp (“Holder”):

 

For good and valuable consideration the receipt of which is hereby received, the
Company and the Holder hereby agree that the maturity date of the Note shall be
extended from March 31, 2014 to March 31, 2015 and notwithstanding anything to
the contrary in the respective Notes all interest and principal due on the Notes
shall be deferred and payable on the new maturity date of the Note. As
consideration and inducement to the Holder to agree to the renewal and extension
of the Note and accrued interest, the Company has agreed to issue warrants to
Zeus to purchase 750,000 shares of common stock of eFLEETS Corporation with an
exercise price of $1.26 per share (pre-split). The warrants will be fully vested
and expire on March 31, 2019, with a cashless option. This agreement is
effective April 1, 2014.

 

Except as set forth herein, all other terms set forth in the Notes shall remain
unchanged. This extension agreement shall be governed by the laws of the State
of Texas, excluding its conflict of laws rules. The exclusive jurisdiction and
venue of the any legal action instituted by any party to this extension shall be
the Circuit Court of Tarrant County, Texas.

 

 

  Very truly yours,         GOOD EARTH ENERGY CONSERVATION, INC.              
By:                   James R. Emmons     President

Agreed and Accepted

 

Zeus Corp

 

By:       Name:   Title:

 

 



 

